Citation Nr: 1545380	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 1954.  He died in January 2015, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded the case for further development in December 2012 and August 2014.  The case was returned for appellate review, but in February 2015, the Board dismissed appeal due to the Veteran's death.

In February 2015, the appellant filed a request for substitution, which was later granted by the RO in May 2015.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the cause of the Veteran's death and to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disease did not manifest in service or for many years thereafter.

2.  The Veteran was exposed to ionizing radiation during his military service.

3.  The Veteran's COPD is not related to his military service, to include exposure to ionizing radiation therein.


CONCLUSION OF LAW

COPD was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided the Veteran with a notice letter in April 2009, prior to the initial decision on the claim in July 2010.  In that letter, the RO informed the Veteran of the information and evidence that was needed to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty notify was met.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's post-service VA treatment records and private treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The appellant and her representative have not identified any outstanding records that are relevant to the claim decided herein.

The Board does acknowledge that the Veteran's complete service treatment records are unavailable.  Although a December 1954 separation examination report is of record, the remainder of the records cannot be obtained.  In this regard, the RO requested the Veteran's service treatment records in May 2008, but the National Personnel Records Center (NPRC) responded that they are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  NPRC also indicated that there were no Surgeon General's Office records available.  

In May 2008, the RO sent the Veteran a VA Form 13055 requesting information needed to reconstruct medical data.  The RO sent this form to him again in February 2009 and advised him of alternative sources of evidence that could be used to substantiate his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  

In May 2008, the Veteran responded with an incomplete VA Form 13055.  The RO informed the Veteran in the February 2009 letter that his VA Form 13055 was incomplete, and the Veteran responded again with a blank VA Form 13055 indicating that he had no further information to submit.  In light of the Veteran's February 2009 response, there is no basis for any further search as such efforts would be futile.  

In addition, the RO contacted the Defense Threat Reduction Agency (DTRA), which confirmed the Veteran's participation in atmospheric nuclear testing in a July 2008 letter and provided a radiation dose estimate.  

The Veteran was also afforded a VA examination in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion are adequate, as they were predicated on a thorough review of the claims file, the Veteran's medical literature, and DTRA's July 2008 radiation dose estimate.  Thus, there is adequate medical evidence of record to make a determination in this case.  The examiner also provided a clear rationale for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has substantially complied with the Board's December 2012 and August 2014 remand directives.  The AOJ afforded the Veteran a VA examination in February 2013, and a medical opinion was obtained.  Moreover, in August 2014, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release the private treatment records from Dr. D. and Dr. N., as well as any records related to his prostate surgery in the 1990s at Haggin Memorial Hospital.  The Veteran responded in September 2014 with the only records he could find, indicating that he had previously submitted all available records and noting that records older than 10 years would not be available.  He did not provide the necessary authorization to request the records on his behalf.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.  


Law and Analysis

The Veteran and the appellant both asserted that the Veteran developed COPD as due to radiation exposure on Eniwetok Island.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  The diseases referred to in the regulation do not include COPD.  Id.  

Finally, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation do not include COPD.  38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the Veteran's COPD.

Initially, the Board notes that the Veteran's complete service treatment records are unavailable for review.  He did report to the February 2013 VA examiner that he was short of breath and had a dry cough following his radiation exposure in service; however, he also told the examiner that his COPD did not have its onset until approximately 20 years prior to the February 2013 VA examination.  Similarly, in an April 2009 statement, the Veteran indicated that his symptoms did not develop into COPD while he was in service.  Indeed, he never asserted that his COPD actually manifested in service.  

Moreover, the December 1954 separation examination found that the Veteran's lungs were normal.  He also did not seek treatment for many decades following his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Therefore, the Board finds that the Veteran's COPD did not manifest in service or for many years thereafter.

Nevertheless, as noted above, the Veteran and the appellant have contended that he developed COPD as a result of exposure to ionizing radiation in service.  DTRA has confirmed the Veteran's participation in atmospheric nuclear testing and provided a July 2008 dose estimate.  In the dose estimate, DTRA cited a program created in June 2006 by their Nuclear Test Personnel Review (NTPR) to allow expedited processing of those cases well below or well above the likely level to result in a successful claim, using the worst-case upper bounds in order to provide maximum benefit of the doubt to the Veteran.  The NTPR program has established conservative maximum whole body and skin doses utilizing scientific methods, technical calculations, and actual radiation level measurements from atmospheric nuclear test detonations, ensuring that reported doses are not less than actual doses and are based on worst case parameters and assumptions.  Using these guidelines, DTRA provided a dose estimate of 18 rem external gamma and 0.5 rem external neutron, with a total skin dose to any skin area (beta plus gamma) of 550 rem.  

As noted above, service connection cannot be granted on a presumptive basis for COPD because it is not a disease listed under section 3.309(d).  COPD is also not a "radiogenic disease" under 38 C.F.R. § 3.311.  

With regard to direct service connection, the February 2013 VA examiner opined that the Veteran's COPD was not less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner noted that a clinical evaluation was normal at the December 1954 separation examination.  He also listed multiple risk factors for COPD and commented that cigarette smoking is "overwhelmingly the most important risk factor for COPD."  He stated the medical literature failed to cite exposure to ionizing radiation as causal or contributory.

The February 2013 VA examiner also specifically discussed the July 2008 DTRA dose estimate and indicated that the overwhelming proportion of radiation exposure was beta radiation.  He stated that beta radiation has poor penetrability into tissues, but acknowledged that inhalation of these particles has the capacity to produce lung damage.  However, he also explained that there may be an increased cancer risk, but noted that there was no article linking COPD to radiation in the studies.

The examiner further stated that a 60 pack year history of cigarette smoking would vastly exceed the risk for COPD posed by radiation exposure of any source or intensity.

In addition, the February 2013 VA examiner noted the Veteran's statements that he had a dry cough and shortness of breath while stationed on Eniwetok.  However, he concluded that the presence of a dry cough would not be indicative of radiation damage.  In so doing, the examiner explained that symptoms associated with radiation correlate with the dosage of the radiation and the susceptibility of tissues exposed to the radiation.  He indicated that tissues with high cell turnover rates have a greater susceptibility to the radiation damage than low turnover cells and noted that lung cells are typically considered low-turnover in nature.  Therefore, one would expect symptoms such as anemia or diarrhea due to radiation exposure before one would expect a cough.

Moreover, the February 2013 VA examiner stated that a dry cough in and of itself suggests neither the presence nor the absence of a particular lung condition such as COPD.  He stated that COPD typically develops later in life.  He further concluded that, because the Veteran did not likely have COPD in service, it is also unlikely that military service or exposure to ionizing radiation could be construed as playing an aggravating role.  

In summary, the February 2013 VA examiner stated that the evidence fails to support a causal or aggravating relationship between the Veteran's military service, including exposure to ionizing radiation, and his COPD.

The Board does observe the Veteran's report in a September 2010 statement that his visiting home health nurse had associated his COPD with his military service.  Specifically, he recalled her saying that she sees many patients who have smoked more than the Veteran, but that he seems worse, thereby implying that his service played a role in aggravating his COPD.  Although the Veteran was competent to report what a nurse had told him, the Board does not find that opinion to be highly probative.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  The Veteran submitted, and the RO has assisted him in obtaining, the treatment records from both Haggin Home Health and McDowell Home Health, yet the nurse's opinion is not included in these treatment records.  Based on his recollection alone, it is unclear as to whether she based her opinion on complete and accurate factual premise, such as the dose of his radiation exposure.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Based on the foregoing, the Board attaches greater probative weight to the February 2013 VA examiner's opinion than to the nurse's opinion as restated by the Veteran in his September 2010 statement.  The VA examiner had the benefit and review of all pertinent medical records and provided a thorough rationale supported by the record.  It is true that a review of the claims file or lack thereof does not necessarily determine the probative value of a medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, there is no indication that the nurse considered the Veteran's radiation dose estimate or that she conducted any research into the available medical literature as the February 2013 VA examiner did.  Therefore, the Board finds that the February 2013 VA examiner's opinion outweighs nurse's opinion.  

Similarly, the Board finds that the February 2013 VA examiner's opinion is more probative than the Veteran's pastor, who indicated in an April 2009 statement that the Veteran's skin and other health conditions could be due to his military service.  This statement focused on the Veteran's skin cancer rather than COPD.  Moreover, this statement is too speculative to support a grant of service connection, as he used the phrase "could be due to his military service."  It is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  

Further, in explaining his credentials, the Veteran's pastor cited his major in developmental biology and experience working for Lockheed Martin as a systems engineer, but he did not cite to any medical education, training, or experience.  Even assuming that the Veteran's pastor is competent to provide a medical opinion, this opinion would not be as probative as the February 2013 VA examiner's opinion.  Similar to the visiting nurse's opinion, there is no indication that that the Veteran's pastor considered the Veteran's radiation dose estimate or that he conducted any research into the available medical literature as the February 2013 VA examiner did.  Bloom, 12 Vet. App. at 187; Black, 5 Vet. App. at 180; Nieves-Rodriguez, 22 Vet. App. 295; Knightly, 6 Vet. App. 200; Miller, 11 Vet. App. at 348.  

In addition, the Board finds that the February 2013 VA examiner's opinion is entitled to greater probative weight than the general assertions made by the Veteran, the appellant, and their representative.  As discussed above, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements and the dose estimate, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise as well as some medical literature. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for COPD is not warranted.  


ORDER

Entitlement to service connection for COPD is denied.


REMAND

In a March 2015 rating decision, the RO denied claims for service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C.A. § 1318.  The appellant appears to dispute the denial in an August 2015 statement, and her representative specifically requested the issuance of a statement of the case (SOC) in the October 2015 brief.  To date, a SOC has not been issued.  Therefore, a remand is required to issue a SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC that addresses the issues of entitlement to service connection for the cause of the Veteran's death and to DIC under the provisions of 38 U.S.C.A. § 1318.  

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that these particular issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless she perfects her appeal. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


